                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION


 Brent Nix, et al.,

                         Plaintiffs,

 v.
                                                           No. 7:17-CV-00189-D
 The Chemours Company FC, LLC, et
 al.

                         Defendants.

 Roger Morton, et al.,

                         Plaintiffs,

 v.                                                        No. 7:17-CV-00197-D

 The Chemours Company, et al.

                         Defendants.

 Victoria Carey, et al.,

                         Plaintiffs,

 v.
                                                           No. 7:17-CV-00201-D
 E.I. Du Pont          De   Nemours    and
 Company, et al.

                         Defendants.

       Before the Court is the Parties’ Stipulated Joint Motion to Modify the Scheduling Order.

D.E. 167. For good cause shown, the motion is granted.

       The deadlines set forth in Paragraphs (1) to (6) of the Scheduling Order (D.E. 155) are

hereby extended by the later of:

       1. 120 days; or
      2. 90 days from the issuance of the Court’s ruling on Defendants’ pending Motion
         to Dismiss.

SO ORDERED.

        January13,
Dated: January 13,2020.
                   2020

                                          ______________________________________
                                          R OBERT T. NUMBERS, II
                                          Robert
                                          U NITEDT. Numbers,
                                                  STATES      II
                                                         MAGISTRATE    JUDGE
                                          United States Magistrate Judge




                                             2
